The opinion of the court was delivered by
Minturn, J.
The plaintiff was the owner of the automobile and the husband of the- plaintiff, Grace Gillard, involved in the-automobile accident, which was the subject-matter of the controversy, in case No. 29 of this term, and which has been determined in favor of the plaintiff.'
The contested question in this litigation is whether the accident policy, issued by defendant and filed by the jitney owner, Andrew Wanzke, with the municipality, is intended by the language of the statute {Pamph. L. 1916, p. 283) to extend to damage of property, resulting from a collision.
The factual situation is fully outlined in the previous case and needs no reiteration here. Section 2 of the act provides the rule and the limitation of liability; it provides that the owner of the jitney bus shall file with the municipality a *221policy of insurance against loss from liability “imposed by law upon the auto bus owner for damages on account of bodily injury or death suffered by any person or persons as a result of an accident occurring by reason of the ownership, maintenance or use of such auto bus upon the public streets of such city. * * * Such insurance policy shall provide for the payment of any final judgment recovered by any person on account of the ownership, maintenance and use of such auto bus or any fault in respect thereto and shall be for the benefit of every person suffering loss, damage or injury as aforesaid
It will he observed, at once, that the loss to which liability is limited and directed by this language is such as results from “bodily injury or death suffered by any person or persons as a result of an accident occurring by reason of the ownership, maintenance or use-of such auto bus upon the public streets of such city.”
The act thus expressly provides its own definition and limitation of liability, and in such a statutory situation the rule is quid non apparet non est.
The judgment appealed from will be reversed.
For 'affirm an ce — N one.
For reversal, — Tjie Chancellor, Cjiiee Justice, Swayze, Trenciiard, Parker, Minturn, White, IL'eppenheimer, Williams, Taylor, Gardner, JJ. 11.